            Case 1:20-cr-00319-VSB Document 16 Filed 12/14/20 Page 1 of 2

                                                                                            April 8, 2020 P.M.

 UNITEO STATES OISTRJCT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---·----- --·- ---·----·------·-·---·-·-·--X
 UNITED STATES OF AMERICA

                          -v-                                            WAIVER OFRIGHT TO BE PRESENT
                                                                         AT CRJMINAL PROCEEDING
 VICTOR COLLADO,
                                  Defendant.                               20-CR-319 {VSBI
·--------···---·------------ -·-·-·----X
 0,eck Pr9ceeding that Applies

_ x_ Entry or Plea of Guilty
                                                                                             12/14/2020

         ram aware that I have been charged w ith violatlons of federal law. I have consulted with my
         attorney about those charges. I have decided that I wish to enter a plea of guilty to certain
         charges. I understand I have a right to appear before a judge In a courtroom in the Southern
         District of New York to enter my plea of guilty and to have my attorney beside me as I do. I am
         als.o aware that the public health emergency created by the COVI0-19 pandemic has Interfered
         with travel and restricted acce» to the federal courthouse. I have discussed these issues with my
         attorney. By signing this document, I wish to advise the C'O urt that I willingly gtve up my right to
         appear in person befo<e the judge to enter a ptea of guilty. By signlne this document, I also wish
         to advise the court that I willingly give up any right t might have to have my attorney next to me
         as I enter my plea so Jong as the following conditions are met. I want mv attorney to be able to
        pa<tk ipate In the pr!>C<'eding and to be able to 1peak on my behalf durlng the proo,Af!ing. I also
        want the ablllty to speak privately with my attomey at any time during the proceeding if I wish to
        do so.




Date:
                 Print Name
                                                         Jr       al,li
                                                          Signature ofOefenda



        Sentence

        I understand that I have a right to appear before a Judge in a courtroom In the Southern District
        of New York at the time of my s~ntence and to spe.ak direaly In that courtroom to the Judge who
        will sentence me. I am also aware that the publk health eme<gency created by the COVID-19
        pandemic has interfered with travel aind restricted acce~ to the federal courthouse. I do not wish
        to wait until the end of this eme(8ency to be sentenced. 1 have discussed these issues with my
        attorney and willingly give up my right to be present, at the time my sentence is imposed, In the
        courtroom w ith my attorney and the Judge who will impose that sentence. By signing this
        document, I wish to advise the court that I willingty give up my right to appear in a courtroom in
        the Southern District of New York for my sentencing proceeding as well as my right to have my
        attorney next to me at the time of sentencing on the following conditions. I want my attorney to
              Case 1:20-cr-00319-VSB Document 16 Filed 12/14/20 Page 2 of 2




           be able to participate in the proceeding and to be able to speak o n mv behalf at the proceeding.
           I also want the ability to speak privately w ith my attorney at any time during the proceeding if I
           wish to do so.



  Date:
                   Print Name                                  Signature of Defendant

  I hereby affirm that I am aware o f my obligation to discuss w ith my client the charges against my client,
  my d ient's right s to attend and part.icip.ate in the crfmlnal proceedings encompassed by this waiver, and
  this wafver and consent form. f affirm that my client knowingly and voluntarily consents to the
  proceedings being held w ith mv ci~nt and me both participating remotely.


  Date:
J ,.,,f}-u>       Print Na                                     Sign{ure of Defense Counsel




  Addendum for a defendant who requires services of an interpreter.

  I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
  translated this document, in its entirety, to the defendant before the defendant signed it. The
  interpreter's name is: - -   - - --     -   -    -   -


  Date:
                  Signature of Defense Counsel




  Accepted:
                 Signature of Judge
                 Oat e:
                                                  12/9/2020




                                                           2
